          Case 1:19-cv-00076-CRH Document 54 Filed 11/23/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

XTO Energy Inc., and XTO                       )
Holdings, LLC,                                 )
                                               )       ORDER
                Plaintiffs,                    )
                                               )
        vs.                                    )
                                               )
North Dakota Board of University and           )       Case No. 1:19-cv-076
School Lands, and the United States of         )
America,                                       )
                                               )
                Defendants.                    )


        On April 28, 2019, XTO Energy, Inc. and XTO Holdings, LLC (collectively “XTO”)

initiated this action for interpleader with respect to royalty payments attributable to properties in

which North Dakota and the United States both claim competing rights and interests. On January

13, 2020, XTO filed a motion requesting leave to deposit with the Court royalty payments

attributable the properties at issue.

        On July 20, 2020, the parties filed a stipulation regarding the deposit of royalty payments.

According to the stipulation, XTO entered into an agreement with North Dakota Board of

University & School Lands (“Land Board”) and its agent, the Bank of North Dakota (“BND”), to

deposit with BND royalty payments attributable to production from wells in the land at issue in

this case. The parties now agree to transfer royalty payments on deposit at BND to the Court’s

registry. They also seek leave to deposit with the court royalties as they accrue until the underlying

dispute regarding these properties is resolved.




                                                   1
            Case 1:19-cv-00076-CRH Document 54 Filed 11/23/20 Page 2 of 3




       The court ADOPTS the parties’ stipulation (Doc. No. 50) in part. The court shall

authorize XTO to transfer funds already on deposit with BND to the court’s registry.

However, going forward, it shall not prospectively authorize the deposit of yet to be

determined royalties attributable the properties at issue.        Rather, XTO shall be required

to obtain the court’s authorization to make a deposit each time it has additional royalties for

deposit. DN.D. Civ. L.R. 1.10(B)(2). Accordingly, the Court ORDERS:

       1.       XTO entered into an agreement with the Land Board and its agent, the Bank of

                North Dakota (“BND”), to deposit with BND certain funds attributable to

                production from the properties at issue. As of November 20, 2020, the amount

                deposited with BND is $3,060,527.72. This amount shall be deposited in the

                “Disputed Ownership Fund” (DOF) established within the CRIS and administered

                by the Administrative Office of the United States Courts, which shall be responsible

                for meeting all DOF tax administration requirements. D.N.D. Civ. Gen. R.

                1.10(A)(3) and (B)(2). The custodian is authorized and directed to deduct the DOF

                fee on assets on deposit in the DOF for management of investments and tax

                administration and to withhold and pay federal taxes due on behalf of the DOF

                without further order of the court. Id.

       2.       Upon deposit of these funds, XTO shall provide to the Land Board and United

                States an explanation that identifies for each well and each month of production for

                which the deposit is made the information XTO used to calculate the amount

                transferred. The information must be similar to that on the “royalty statements”

                XTO uses in paying the Land Board royalties on land for which state title is not in

                dispute.


                                                  2
     Case 1:19-cv-00076-CRH Document 54 Filed 11/23/20 Page 3 of 3




3.       All funds deposited with the Court shall remain there subject to Court order

         regarding their distribution.

4.       XTO shall have 30 days from the date of this Order to commence its deposit of

         funds. The instrument to be deposited in the registry must be made payable to the

         United States District Court. No third–party checks will be accepted. All funds must

         be forwarded to the Fargo clerk’s office for deposit.

5.       Prior to the Court issuing an order disbursing funds, any party claiming the funds

         must file, under seal, a document setting forth:

         a.     The full mailing instructions for each disbursement check, including street

                address and zip code; and

         b.     A completed IRS form W-9 and AO-213.

IT IS SO ORDERED.

Dated this 23rd day of November, 2020.

                                               /s/ Clare R. Hochhalter
                                               Clare R. Hochhalter, Magistrate Judge
                                               United States District Court




                                          3
